No. 06-15-00075-CV
                                                            December 8, 2015
                               IN THE

                  SIXTH COURT OF APPEALS

                          at TEXARKANA

                    GARY DAVID BRAY, et al.,

                                   v.

                      GREGORY L. FENVES

             Appealed from the 53rd District Court of
                      Travis County, Texas
      ___________________________________________________

           APPELLANTS’ MOTION FOR LEAVE TO
                   FILE AMENDED BRIEF
      __________________________________________________

     Appellants, Gary David Bray, et al, file this their Motion for

Leave to File Amended Brief, and would respectfully show as

follows:

           1.    This appeal arises from the trial court’s rulings on

preliminary matters, but in particular the trial court’s erroneous

granting of a plea to the jurisdiction of appellee/defendant below.

           2.    Since appellants’ filing of their original brief in

this Court, they have identified significant additional statutory and


           Appellants’ Motion for Leave to File Amended Brief
                                Page 1 of 4
case law which warrant consideration by this Court and which may

require inclusion and briefing of one or more additional points of

error.     Appellants do not request this leave lightly or for the

purposes of delay. To the contrary, appellants contend that the

subject matter below and for this appeal is of such profound and

unique significance for Texas colleges, universities and other state

institutions with monuments on their property that leave granted

to appellants to file an amended brief will serve the interests of

justice.

             3.    Accordingly, appellants request leave of this Court

to amend their brief within thirty (30) days to provide additional

briefing that appellants believe will assist the Court in considering

their appeal. If the granting of leave necessitates resetting the

appellate briefing schedule for this matter, appellants further

request that the Court adjust the briefing schedule such that all

parties, including appellee, are afforded a full and sufficient

opportunity to prepare and file their briefs.




             Appellants’ Motion for Leave to File Amended Brief
                                  Page 2 of 4
          4.     Counsel for appellants have conferred with

counsel for appellee on this motion.        Counsel for appellee will

respond to this motion, once she has reviewed it.

                               PRAYER

     Appellants respectfully request leave of this Court to file an

amended brief within thirty (30) days or such time as this Court

deems appropriate and for such other and further relief to which

they may be justly entitled.

                               Respectfully submitted,

                               /s/ C.L. Ray
                               C.L. Ray
                               Texas Bar No. 00000034
                               604 Beardsley Lane, Suite 100
                               Austin, TX 78746
                               Tel. (512) 328-9238
                               Fax (512) 857-0606
                               clray4523@hotmail.com

                               Associate Counsel for Appellants




           Appellants’ Motion for Leave to File Amended Brief
                                Page 3 of 4
                   CERTIFICATE OF SERVICE

      I certify that a copy of Appellants’ Motion for Leave to File
Amended Brief was served on lead counsel of the parties, Kirk
David Lyons, Attorney in Charge for appellants, and Mariel T.
Puryear, Office of the Texas Attorney General, via email (kdl@slrc-
csa.org        and        mariel.puryear@texasattorneygeneral.gov,
respectively) and via efile.txcourts.gov on December 8, 2015.

                             /s/ C.L. Ray




           Appellants’ Motion for Leave to File Amended Brief
                                Page 4 of 4